Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 1 of 16 Page ID #2741




                        EXHIBIT 1
                 Opening Expert Report of Jose Zagal
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 2 of 16 Page ID #2742



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CATHERINE ALEXANDER,                   )
                                        )
                                        )
                   Plaintiff,           )
                                        )       Case No: 3:18-cv-0966-MJR-DGW
 v.                                     )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC.; )
 2K GAMES, INC.; 2K SPORTS INC.;        )
 WORLD WRESTLING ENTERTAINMENT,         )
 INC.; VISUAL CONCEPTS ENTERTAINMENT; )
 YUKE’S CO., LTD.; and YUKE’S LA INC. , )
                                        )
                   Defendants.          )
                                        )


                  OPENING EXPERT REPORT OF JOSE ZAGAL
                   ON BEHALF OF CATHERINE ALEXANDER
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 3 of 16 Page ID #2743




                                                      TABLE OF CONTENTS
 I.     BACKGROUND AND QUALIFICATIONS ......................................................................... 1
 II. SUMMARY OF OPINIONS ................................................................................................... 1
 III. SUMMARY OF INFORMATION CONSIDERED ............................................................... 2
 IV. REMEDIES FOR COPYRIGHT INFRINGEMENT ............................................................. 3
 V. INFRINGERS’ PROFITS ATTRIBUTABLE TO ALLEGED INFRINGEMENT ............... 4
      a. Game Developers Use Licensed IP Because They Expect it to Increase Sales ..................... 5
      b. Specific Wrestlers are Important to Drive Interest and Sales in WWE Videogames ............ 6
      c. In the Context of Wrestling Video Games Randy Orton is an Important Character ............. 6
      d. Randy Orton’s Tattoos are an important part of his Wrestling Identity and Persona ............ 8
      e. Verisimilitude of Appearance is Important in Videogames including WWE Video Games 9
      f. Videogame Fans and Prospective Buyers Care About Orton’s Appearance in Videogames 9
      g. Orton’s Appearance in Videogames is Important to Him, Including his Tattoos ............... 11
 VI. CONCLUSION ..................................................................................................................... 12
 VII. SIGNATURE......................................................................................................................... 13




                                                                     i
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 4 of 16 Page ID #2744



       I. BACKGROUND AND QUALIFICATIONS

        I am a game designer and scholar. I am also an Associate Professor with the University of
 Utah’s nationally ranked Entertainment Arts & Engineering program where, among other things,
 I teach courses on videogame development, design and analysis. I taught my first course on
 videogame development in 2000. I have also supervised multiple award-winning student
 videogame projects and many of my former students work at leading game studios worldwide.

         My research is directly connected to videogames. My research has explored the
 development of frameworks for describing, analyzing, and understanding games from a critical
 perspective to help inform the design of better games. I am also interested in supporting games
 literacy and game education. My book on this topic, “Ludoliteracy: Defining, Understanding, and
 Supporting Games Education” was published in 2010. In 2012 I edited “The Videogame Ethics
 Reader”, a collection of writings that provide an entry point for thinking, deliberating, and
 discussing ethical topics surrounding videogames. My newest book “Role-Playing Game
 Studies”, edited in collaboration with Dr. Sebastian Deterding, provides an in-depth examination
 of role-playing games across different media and disciplinary contexts. I am actively engaged in
 game research and regularly present at international conferences on the matter. I also regularly
 attend and present at international game industry events such as the Game Developers Conference.

         In 2016 I was honored as a Distinguished Scholar by the Digital Games Research
 Association (DiGRA) for my contributions to the field of game research. I am also currently the
 Editor-in-Chief of the academic journal Transactions of the Digital Games Research Association
 and I am the member of numerous editorial boards and advisory committees for game-related
 publications and conferences.

        I received a PhD in computer science from Georgia Institute of Technology in 2008, a
 M.Sc. in engineering sciences and a B.S. in industrial engineering from Pontificia Universidad
 Catolica de Chile in 1999 and 1997. A copy of my current CV is attached as Exhibit A.

        During the previous four years, I testified as an expert at trial or by deposition in Segan
 LLC v. Zynga Inc. (United States District Court for the Northern District of California, San
 Francisco Division), Case No. 3:14-cv-01315-VC.

       I am being compensated for my work in this matter at a rate of $375/hour. No part of my
 compensation depends on the outcome of this litigation.

 II.     SUMMARY OF OPINIONS

         When videogame companies choose to work with a licensed property, they do so because
 they expect it will help them make more money than if they did not. This means that the cost of
 the license should be lower than the expected increase in profit. In the case of WWE games, game
 companies decide which characters and events to include in their game – they do not have to
 include them all and they can draw on the history of the WWE not just the current wrestling stars
 and events. The decision of who to include is generally based on the perceived value of a particular
 wrestler when compared to the cost of including them in the game. Some wrestlers are thus more
 important (valuable) to include in the game than others. The rosters of wrestlers in a WWE game
                                                  1
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 5 of 16 Page ID #2745



 is important to fans and the information on who is included (or not) is reported in popular
 videogame websites. This is also part of WWE game marketing efforts – with the information on
 different wrestlers drip-fed over time to the public in order to draw interest and feed speculation.
 Similarly, some (not all) wrestlers participate each year in the marketing and promotional efforts
 for WWE games – this can include promotional appearances as well as advertising materials such
 as commercials, posters, and the like.

        Randy Orton is an important member of the WWE as well as the WWE videogames, having
 been featured in a large number of them over the years. Randy Orton has also been a part of
 promoting several titles and was featured as the cover star in WWE ’12 published by THQ.

          The appearance of characters in games based on real-world people is important to the game
 playing public. Games that fail to achieve a certain standard of verisimilitude are called out for
 these issues receiving negative press, reviews, as well as criticism and fan feedback. In the case
 of Randy Orton, fans are aware, follow, and track his appearance in videogames over the years.
 This is partly as a way to compare general graphical upgrades over the years but also to track
 Orton’s changing appearance over the years, this includes his tattoos. If Orton’s appearance in
 games where to diverge significantly from his real-world appearance, fans would both be aware
 of this and there would be negative feedback that could result in reduced sales.

         Mr. Orton is also aware of his appearance in games commenting publicly on his opinion
 of his character’s appearance in the game and its verisimilitude to his real-life appearance. He is
 appreciative when games get the details, such as his tattoos correct.

 III.   SUMMARY OF INFORMATION CONSIDERED

         In forming the opinions expressed herein, I have relied on my knowledge, education and
 training, as well as the materials listed below:

 1.     Defendant Take-Two Interactive Software, Inc.’s Objections and Responses to Plaintiff
        Catherine Alexander’s First Set of Requests for Admission;

 2.     Defendant 2k Games, Inc.’s Objections and Responses to Plaintiff Catherine Alexander’s
        First Set of Requests for Admission;

 3.     Defendant 2k Sports, Inc.’s Objections and Responses to Plaintiff Catherine Alexander’s
        First Set of Requests for Admission;

 4.     Defendant Visual Concepts Entertainment’s Objections and Responses to Plaintiff
        Catherine Alexander’s First Set of Requests for Admission;

 5.     Defendant Yuke’s Co., Ltd.’s Objections and Responses to Plaintiff Catherine
        Alexander’s First Set of Requests for Admission;

 6.     Defendant Yuke’s LA, Inc.’s Objections and Responses to Plaintiff Catherine
        Alexander’s First Set of Requests for Admission;


                                                  2
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 6 of 16 Page ID #2746




 7.     Defendants Take-Two Interactive Software, Inc., 2k Games, Inc., 2k Sports, Inc., and
        Visual Concepts Entertainment’s Objections and Responses to Plaintiff Catherine
        Alexander’s First Set of Requests for Production;

 8.     Defendants Take-Two Interactive Software, Inc., 2k Games, Inc., 2k Sports, Inc., and
        Visual Concepts Entertainment’s Objections and Responses to Plaintiff Catherine
        Alexander’s First Set of Interrogatories;

 9.     Defendant World Wrestling Entertainment, Inc.’s Objections to Plaintiff’s Second Set of
        Requests for Admission;

 10.    Defendant World Wrestling Entertainment, Inc.’s Objections to Plaintiff’s First Set of
        Requests for Production;

 11.    Defendant World Wrestling Entertainment, Inc.’s Objections to Plaintiff’s Second Set of
        Interrogatories;

 12.    Defendants Yuke’s Co., Ltd. And Yuke’s La, Inc.’s Objections and Responses to Plaintiff
        Catherine Alexander’s First Set of Requests for Production

 13.    Defendants Yuke’s Co., Ltd. And Yuke’s La, Inc.’s Objections and Responses to Plaintiff
        Catherine Alexander’s Second Set of Interrogatories; and

 14.    Take-Two_0000001-Take-Two_0000496.

 IV.    REMEDIES FOR COPYRIGHT INFRINGEMENT

         I understand that Catherine Alexander created several tattoos on Randy Orton between
 2003 and 2008 including an upper back tribal tattoo, tribal tattoos on Mr. Orton’s forearms and
 upper arms, and sleeve tattoos consisting of a Bible verse design, a dove, a rose and skulls.
 Reproductions of these tattoos appear in WWK 2K16, WWE 2K17, WWE 2K18 and WWE 2K19
 (the “Video Games”). For my analysis, I have considered the available remedies for copyright
 infringement as provided by U.S. statutes, in particular 17 U.S.C. § 504.

        I understand that available remedies for copyright infringement are stated in 17 U.S.C. §
 504, which states:

        (a) In General.—Except as otherwise provided by this title, an infringer of copyright is
            liable for either—

               (1) the copyright owner’s actual damages and any additional profits of the
                   infringer, as provided by subsection (b); or

               (2) statutory damages, as provided by subsection (c).



                                                 3
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 7 of 16 Page ID #2747



        (b) Actual Damages and Profits.—

          The copyright owner is entitled to recover the actual damages suffered by him or her as a
 result of the infringement, and any profits of the infringer that are attributable to the infringement
 and are not taken into account in computing the actual damages. In establishing the infringer’s
 profits, the copyright owner is required to present proof only of the infringer’s gross revenue,
 and the infringer is required to prove his or her deductible expenses and the elements of profit
 attributable to factors other than the copyrighted work.

         Some available remedies for the alleged copyright infringement by Defendants in this
 case are Catherine Alexander’s actual damages resulting from the alleged infringement and any
 profits of the infringers that are attributable to the alleged copyright infringement.

 V.     INFRINGERS’ PROFITS ATTRIBUTABLE TO ALLEGED INFRINGEMENT

         I understand that Plaintiff has requested discovery into Defendants’ profits but, as of the
 date of this report, has not received information sufficient to determine what those profits are.
 Accordingly, this report is limited to an analysis of the attribution of the alleged infringement to
 the sales or profits of the subject Video Games more generally. I will supplement my opinions if
 and when additional information becomes available to me.

         As stated above, in the event there is a finding of copyright infringement, “[t]he copyright
 owner is entitled to recover…any profits of the infringer that are attributable to the infringement.”
 It is my opinion that a portion of the profits of the Video Games are attributable to the alleged
 copyright infringement. I will further supplement my opinions if and when Defendants provide
 proof of any deductible expenses and proof that elements of profit are attributable to factors other
 than the copyrighted works.

        Game developers use licensed IP and copyrighted works in their games because they have
 an expectation it will lead to an increase in sales and/or profits. Use of real-life wrestlers is an
 important part of the Video Games and realistic or true-to-life depictions of characters in the Video
 Games is a component driver of sales. Fans and prospective purchasers of video games, including
 the WWE franchise of video games, have come to expect and demand verisimilitude. Fans,
 prospective purchasers of video games, and the public will criticize video games, generating
 negative attention and dampening sales, when verisimilitude or authenticity is perceived as poor.

         The inclusion of Randy Orton in the Video Games serves the purpose of appealing to WWE
 and Orton’s fan base as well as driving sales. Orton’s popularity is a contributor to the success of
 the Video Games and to the Video Games’ sales and profits. Fans, users and prospective
 purchasers expect a realistic approximation of real-life characters, including Orton, and therefore
 expect Orton’s appearance to be as faithful to real life as possible. The Video Game developers
 understand this demand and deploy significant resources to meet it. The drive for more powerful
 and faster graphics capabilities in video games is one way the technology tries to meet the public’s
 demand for realism; inclusion of licensed IP and copyrightable content is another.




                                                   4
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 8 of 16 Page ID #2748



          Tattoos are an important part of Randy Orton’s appearance. The faithful recreation or
 copying of Randy Orton’s appearance (including his tattoos) is essential for the Video Games to
 achieve verisimilitude sufficient to meet consumer’s demands for realism. Therefore, the use of
 Orton’s copyrighted tattoos is an important component in the success of the Video Games, because
 it enables the Video Game developers to achieve verisimilitude and satisfy consumers. Without
 the copyrighted tattoos, Orton’s character in the Video Games would be perceived as phony or un-
 realistic and sales of the Video Games would suffer.

    a. Game Developers Use Licensed IP Because They Expect it to Increase Sales

          The video game industry is highly competitive, each year there are more titles released than
 consumers and fans have the time to play. It is an industry in which a minority of the released
 titles garner a majority of the revenue. Thus game publishers are very interested in identifying
 ways for their products to get consumer attention. One way that this is done is by paying to license
 some other intellectual property (e.g. media franchise, characters, story, brand, etc.) in order to
 leverage attention and recognition from the consumer market. Video game companies do this for
 at least the following two reasons:

    1. Fans of the licensed intellectual property might be interested in the game because of the
       license.
    2. Regular consumers are more likely buy the game due to brand recognition of the license.

         Licensing someone else’s intellectual property is not free. In addition to the cost of the
 license, there are additional expenses incurred due to additional overhead in the production
 process. For example, character designs often need to be approved by the licensor prior to their
 use in the game and these approvals may require additional development time. While there may
 be some gains, especially in the case of fictive intellectual property (e.g., Harry Potter) because
 significant creative work can be leveraged from the intellectual property, overall the time, effort,
 and cost associated with developing the game remains largely the same with or without the
 intellectual property. The game character models still need to be created, artwork must be made,
 and so on. Game licensees very rarely obtain digital materials from a licensor that can be used
 “as-is” in a game. All of the work must be created from the ground up. Thus, using a licensed
 property by a videogame company always adds to the expense of creating a game. How much
 more expensive will depend on the exact license and the terms of its use. However, it is always
 more expensive. The game developer, in order to make use of intellectual property feasible,
 expects that (1) the game will sell more copies due to the licensed material; and (2) returns from
 the increase in sales will be greater than the cost of the license.

         For this case, it is reasonable to assume that the developer and publisher of the Video
 Games expected to and did sell more copies due to the use of the WWE license, which includes
 use of its roster of characters, events, and more. Accordingly, the Defendants expected that use of
 copyrighted material, like all optional intellectual property, in the form the tattoos on Randy Orton,
 would drive sales and increase profits to some extent.




                                                   5
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 9 of 16 Page ID #2749



    b. Specific Wrestlers are Important to Drive Interest and Sales in WWE Videogames

         As in other licensed intellectual property, there are some aspects of a license that are more
 important or valuable than others. This is often due to both consumer expectations as well as
 degree of recognition. For example, a “Harry Potter” video game set far away from Hogwarts and
 featuring none of the characters from the books, would still benefit from the Harry Potter brand
 recognition, but less so than if it included what consumers would expect, such as characters and
 elements from the books. In terms of characters, Harry Potter himself is also more important than
 the other characters.

        The case of WWE video games is no different. Here the wrestlers themselves are the
 characters and not all wrestlers have the same value for a videogame publisher. Some wrestlers
 are deemed more “valuable” than others based on their abilities to drive sales by satisfying
 consumer expectations or demands as well as being recognizable to consumers. Wrestlers deemed
 more valuable will, for example, be selected to feature on the cover of the games as well as appear
 in other promotional materials such as ads, television commercials, and the like. For example,
 Orton’s videogame representation appears in commercials for WWE2K16, WWE2K17, and
 WWE2K18 as seen in TAKE-TWO_0000178.mp4, TAKE-TWO_0000180.mp4, and TAKE-
 TWO_0000473.mp4 respectively. In addition, more valuable wrestlers may also assist in
 promotion and advertising of the video games in which their characters appear.

         The roster of wrestlers (a list of “who’s in and who’s out”) is itself used by WWE video
 game companies for promotional and advertising purposes. Prior to the release of a game
 publishers provide announcements of which wrestlers will appear in the game to drive interest and
 demand. This is often accompanied by promotional videos featuring those wrestlers in real life.
 Similarly, they might release “teaser” videos and screenshots demonstrating what those wrestlers
 look like in the game as well as information on game features. As the release date nears, more
 details of the final roster are provided to the public. Sometimes, due to fan expectations and
 speculation, the developer may even announce certain wrestlers that are not going to be included
 in the game.

    c. In the Context of Wrestling Video Games Randy Orton is an Important Character

        Given that the WWE Video Games feature a roster of over one hundred characters it is
 reasonable to wonder how important Randy Orton is to those videogames in which he appears.
        We can examine this question from two complementary perspectives.

         First, we can examine how important Randy Orton is in the world of WWE wrestling.
 Orton is currently at 13-time world champion with the WWE and remains active winning the 2018
 United States Championship. He headlines significant WWE events. Orton is currently one of
 the more important wrestlers in the WWE. Given his importance to WWE, it is clear that he is
 important to WWE Video Games, which are themselves modeled after real-life characters and
 situations. This is especially true since there is significant crossover between fans of WWE and
 purchasers/players of WWE Video Games.




                                                  6
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 10 of 16 Page ID #2750



         Another proxy for measuring the popularity of Randy Orton in the WWE universe is to
  assess Orton’s social media presence in comparison with other social media metrics. Social media
  has become an important advertising and marketing tool for content creators and distributors and
  has also become an important branding tool for actors and performance talent. Randy Orton
  maintains an official Twitter profile @RandyOrton that has approximately 5.9M followers. The
  WWE itself (@WWE) has less than double that amount (10.3M) followers and the Twitter page
  for WWE 2K19 has only 908,000 followers. In this sense, Orton himself is more than half as
  popular the whole WWE and more than 6 times as popular as the latest WWE video game.

          Second, we can examine how important Randy Orton is in the world of WWE videogame
  wrestling. It is important to examine this separately from his popularity in WWE wrestling because
  in the case of video games, developers have access to current wrestlers but also all of those that
  have historically participated in the entertainment sport. Thus, the range of possible characters is
  much larger – for example WWE 2K17 includes a playable version of “Andre the Giant”, however
  the athlete and actor who portrayed him passed away in 1993. When deciding which characters to
  include in a game, developers must consider their popularity even when they are no longer active
  wrestlers. Furthermore, there are many reasons for a videogame developer to choose to not include
  a particular wrestler or character in a game: they might not be popular enough, there might be
  contractual issues, and there might be production issues. For any wrestler included in a game,
  developers must weigh the benefit of including them with the costs associated.

          Randy Orton is currently one of the more important wrestlers in WWE Video Games.
  Looking at another comparison from Twitter, Seth Rollins, who appears on the cover of WWE
  2K18, has 3.32M Twitter followers compared to Orton’s 5.9M. In addition, Randy Orton was
  featured on the cover of the WWE ’12 video game developed by Yuke’s and published by THQ.
  The wrestler featured on the cover of a title is chosen because they are both important to the game
  but also because it is expected that this will draw additional sales. Orton also participated in the
  marketing and promotion of the game, for example by congratulating the publisher (THQ) for
  reaching a milestone in social media.1

          Randy Orton has been included in numerous WWE videogames. As early as 2008, when
  interviewed on popular videogame website Destructoid, Orton was unsure how many times he had
  appeared in a videogame: “I don't know. Maybe ten or twelve, I'm not really sure.” (Chester,
  20082). In a 2014 article on WhatCulture.com, Orton is listed as the 23rd wrestler with the most
  videogame appearances (then at 20+)3.

          It is clear that Orton’s character is considered a successful asset in the WWE video game
  franchise because Orton’s character has appeared, and continues to appear, in many WWE video
  games. Popular online database website IMDb has an incomplete list of Randy Orton’s acting
  credits for 16 videogame titles. Orton received credit for 13 appearances as “voice” in the video
  games. This indicates that his real-life voice was used in a game (rather than using a ‘sound-alike’
  actor). The practice of using the real actor/performer is not used for all the characters in the video

  1
    “Randy Orton Empowers the WWE Universe” - https://www.youtube.com/watch?v=xPNHP7vHX5Y
  2
    https://www.destructoid.com/wwe-s-randy-orton-talks-videogames-violence-having-his-face-in-a-game-
  110107.phtml
  3
    http://whatculture.com/wwe/33-wrestlers-appeared-video-games?page=3

                                                        7
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 11 of 16 Page ID #2751



  games, but rather is reserved for the most important ones, further indicating Orton’s more
  significant contributions to the success, sales and profits, of the video games.
           In any given year, WWE video games do not include all the characters (current, historical,
  etc.), so the regular and consistent inclusion of Randy in the games is indicative of his importance
  in WWE Video Games.

          d. Randy Orton’s Tattoos are an important part of his Wrestling Identity and
             Persona

          WWE wrestler’s identity and personas are carefully crafted and constructed to appeal to
  fans and drive the commercial interests of the organization. This identity can include several
  components such as a unique name (e.g. “The Rock”), catchphrases, costuming elements, and
  special (signature) wrestling moves. Randy Orton is no different. Thus, it is important to examine
  the extent to which his tattoos contribute to his identity and persona as a wrestler.

          The WWE supports the notion that Orton’s tattoos are an important part of his identity and
  persona. In an article titled “The 20 coolest tattoos in WWE history”, Randy Orton appears in the
  5th spot. This article emphasizes how well his tattoos follow the contours of Orton’s physique as
  well as how Orton “makes sure to get his tats touched up once a year — a process that takes about
  six hours — to prevent any unwanted fading.” (WWE.com Staff 2014)4. A photo gallery titled
  “The 50 Coolest Tattooed Superstars in WWE History”, also on the WWE website, also includes
  Randy Orton. There are other similar lists not curated by the WWE. For example, Randy Orton
  appears in the #6 position in the “Top 10 coolest WWE Tattoos”5 and also appears on page two of
  “The 25 Best Tattoos In Wrestling History”6.

          Randy Orton’s tattoos are clearly an important part of his identity and persona as a WWE
  wrestler. Furthermore, Orton’s tattoos feature prominently in promotional material, and when
  Orton performs he does so bare-chested, with his tattoos clearly visible. Randy Orton’s tattoos are
  distinctive and defining in the same way that the lighting-bolt shaped scar defines and distinguishes
  an important part of Harry Potter’s identity. A representation of Randy Orton, in his wrestler
  persona, which omitted (i.e. removed) his tattoos would not be perceived as accurate and truthful
  because they are such an important part of who he is.

          More generally, we can even say that tattoos, as a form of personal identity and expression,
  are important in the world of WWE wrestling. The Video Games include a mode in which players
  can create their own wrestlers – the creation process covers a variety of physical attributes for the
  wrestler (e.g. facial features, height, hair style) including, for example in WWE 2K16, the
  possibility to design “body art” (tattoos) for six different locations (left and right arms, back, left
  and right legs, and chest). Were tattoos not important in WWE wrestling, it would be hard to justify
  the additional cost of developing these features.




  4
    https://www.wwe.com/classics/classic-lists/20-coolest-tattoos-in-wwe-history
  5
    https://www.sportskeeda.com/slideshow/top-10-coolest-wwe-tattoos/5
  6
    http://ringsideintel.com/2017/10/wrestling-tattoos/2/

                                                          8
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 12 of 16 Page ID #2752



            e. Verisimilitude of Appearance is Important in Videogames including WWE
               Video Games

          Fans expect and demand that characters in video games look their real-world counterparts.
  They will complain and generate bad press when the video game characters are perceived as
  unrealistic or phony. Even Randy Orton has complained when his WWE video game character
  appears inauthentic.7 Videogame companies use verisimilitude to promote and sell their games –
  highlighting improved visuals and accuracy. This applies to all kinds of games, but is especially
  applicable when there are real-life counterparts to compare against, as in the case of video games
  derived from real-world fictive material and characters. This includes all manner of movie tie-ins,
  sports-related videogames, as well as wrestling videogames.

          Video game developers know and understand this and therefore strive for verisimilitude.
  They know too the market consequences of failing to meet fans expectations of authenticity. The
  videogame version of the 2003 movie Charlie’s Angels: Full Throttle, which featured voice-acting
  by the film’s stars Cameron Diaz, Drew Barrymore, and Lucy Liu, was reviewed very poorly
  because, among other things “[t]he in-game character models for Natalie, Dylan, and Alex are
  unbelievably bad, with some of the cheapest and dirtiest facial maps, textures, and animations
  you'll ever find in this generation of console gaming.” (Navarro, 2003)8. The video game Shaq-
  Fu, featuring NBA basketball star Shaquille O’Neal, was criticized because “Shaquille doesn't
  look much like his real-life counterpart, even in the larger static shots. While it's understandable
  that the small fighting Shaq has a generic look, there's no excuse for the lousy close-ups. If not for
  the blue and white pinstriped Orlando Magic (the team he used to play for) uniform, you might
  not even be able to hazard a guess that the player represented is Shaquille O'Neal.” (Weiss, 2014)9

          The market expectation of authenticity and verisimilitude is no less acute for WWE games.
  It is important that the characters in the game look like the people they’re meant to represent. This
  applies to all aspects of their appearance including their clothing/costumes, hair, facial hair, voices
  and tattoos.

            f. Videogame Fans and Prospective Buyers Care About Orton’s Appearance in
               Videogames

          Graphics, and their quality, have a long tradition of being something that matters and is
  important to the game-buying public. The quality of a game’s graphics, their improvement over
  previous titles and competitors’ titles are also commonly used to promote and sell games. For
  many of the more dedicated consumers playing the most recent releases may require significant
  (and expensive) upgrades to their personal computing or video game console hardware in order to
  get the best and highest quality in visual fidelity. Similarly, videogame consumers are quick to
  comment on and criticize games when they feel that the quality of the graphics is not up to their

  7
      https://www.instagram.com/p/Bo5gxBJHCX5/?utm_source=ig_embed
  8

  https://web.archive.org/web/20110906083525/http://www.gamespot.com/gamecube/action/charliesangels/review.ht
  ml
  9
    As stored at:
  https://web.archive.org/web/20141114231351/http://www.allgame.com/game.php?id=12315&tab=review

                                                       9
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 13 of 16 Page ID #2753



  expectations or industry or other standards. This applies especially to characters based on real-life
  persons when the expectation (driven in part by marketing and advertising) is that in-game versions
  of characters should be recognizable in terms of notable physical attributes and characteristics such
  as hair style (including color, length, etc.), skin tone and markings (e.g. tattoos), facial hair, and
  more. These expectations also apply to garments, costuming elements, and such. For example,
  sports videogame fans are known to care about, and complain, when uniform details are
  inconsistent with the real world.

           Video game fans, and purchasers and prospective purchasers of the WWE series of video
  games, expect realism to the extent that it is feasible. In the case of the Orton character, purchasers
  expect that Orton video game character will appear as the real-life Orton does, tattoos and all.
  Defendants therefore were and are under pressure to meet consumers’ expectations for
  verisimilitude and accordingly included Orton’s tattoos as faithfully as possible in the Orton video
  game character. By including Orton’s tattoos in the Orton video game character, Defendants tried
  to meet consumer expectations, bounded only by the limits on graphics technology. Clearly it was
  important to capture real-life Orton (including tattoos) in the video game version of Orton in order
  to satisfy consumer demand for realism and prevent any fan criticism for an unrealistic portrayal.
  In fact, this capture process is traditionally done by directly photographing the person who will be
  represented in the game. Orton described this process for videogame title Monday Night Raw
  (published by THQ): “every once in a while, THQ comes by and takes digital pictures of me, my
  tattoos, my hands, my trunks -- all the way down to the sharkskin leather on my boots. They get it
  all and add it to the magic of the game.” (Orton, as quoted in Saltzman 2011)10

         This level of attention and concern to the realistic appearance of the video game Orton
  character is evident in the amount of meta-criticism and content that is dedicated to the very issue.
  For example there are numerous online videos dedicated to the video game character Randy
  Orton’s appearances in videogames:

              o “A Visual History of Randy Orton in WWE Videogames (2002-2017)!” –
                (100,000+ views) https://www.youtube.com/watch?v=DVn9RHSxPHk
              o “Randy Orton’s Entrances in WWE Video Games” -
                https://www.youtube.com/watch?v=eAuVtMw4U0I
              o “WWE 2K18 - Rusev & Randy Orton Entrances!” -
                https://www.youtube.com/watch?v=6f46A5ZHDPw
              o “WWE Games Evolution - Randy Orton (SYM - WWE 12)” -
                https://www.youtube.com/watch?v=ge478sxRPu0
              o “WWE Allstars: Randy Orton Finisher Video” -
                https://www.youtube.com/watch?v=oWNYgHV7Kq4
              o “Randy Orton ~ All Finishers in WWE Video Games (WWE Shut Your Mouth –
                WWE 2K17)” - https://www.youtube.com/watch?v=bJhqdHsFWjg

          It is clear that fans track, follow and care about video game developers’ ability to create
  verisimilitude in video games, more particularly in wrestling video games, and even with respect
  to the specific video game character Orton, including his tattoos.

  10
    http://content.usatoday.com/communities/gamehunters/post/2011/04/q38a-wwes-randy-orton-talks-video-
  games/1#.W-id7pNKjtU

                                                       10
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 14 of 16 Page ID #2754




          g. Orton’s Appearance in Videogames is Important to Him, Including his Tattoos

       In 2008, during a tour to London promoting the SmackDown vs. Raw 2009 videogame
  (published by THQ) Mr. Orton commented to Eurogamer that he both enjoyed playing versions of
  himself in videogames and that he was happy with the accuracy of his tattoos in the version of the
  game he was promoting (Minkley 200811). A few years later, in an article posted on ESPN Randy
  Orton commented on his virtual appearance in the WWE ’12 game noting the realism of the visuals
  of the game (which have only improved since WWE’12 was released), how his depictions in the
  games have changed as he has changed his own appearance over the years including both facial
  hair and tattoos.

                   I guess that's why Randy Orton is a big fan of his video game
                   doppelganger as the World Heavyweight Champion and "WWE 12"
                   cover athlete says he can bump all night and still walk away without
                   a scratch thanks to the power of Xbox.

                   And to Orton, that's almost as cool as his virtual beard.

                   "Man, it looks pretty sweet," Orton says with a laugh after checking
                   out his character's new facial hair. "The game is so realistic, and I
                   like the way it looks on me in real life, so of course I like how it
                   looks in the game.” [emphasis added]

                   "I actually have all of the "Smackdown vs. Raw" games at home and
                   it's funny, because one thing I want to do is go back and check out
                   my character throughout the years. You can actually track the
                   evolution of everything from my tattoos to my beard through the
                   games. It's like a virtual scrap book.” [emphasis added] – Robinson
                   2011, ESPN12

          Orton is also not shy about expressing his displeasure when he does not approve of his
  videogame representation. On October 13, 2018, he posted a screenshot of his in-game persona’s
  face to his Instagram account (4.5 million followers as of this writing) together with the caption
  “WOW #wwe2k19 f@ck you too!”13

         As noted above, real-life characters, upon whom video game characters are based, are an
  important part of the advertising and promotion of video games, including WWE Video Games.
  Orton himself has participated in the promotion and advertising of WWE video games and his
  concerns and expectation for realism in his Orton character (including its tattoos) is clearly shared
  by WWE as well. Accordingly, it influences the purchasing behavior of consumers, such that, all

  11
     https://www.eurogamer.net/articles/wwe-star-wants-more-violence-in-games (Mr. Orton was “particularly pleased
  with the accuracy of his tattoos in this year’s update.”).
  12
     http://www.espn.com/espn/thelife/videogames/blog/_/name/thegamer/id/6889202/wrestlers-debate-their-wwe-12-
  ratings?readmore=fullstory
  13
     https://www.instagram.com/p/Bo5gxBJHCX5/?utm_source=ig_embed

                                                        11
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 15 of 16 Page ID #2755



  else being equal, the more realistic, the better sales will be. Therefore, the realistic depiction of
  tattoos on the video game character Randy Orton, drawn from copyrighted works, are a component
  in the success, sales and profits, of the Video Games. Stated another way, a portion of the sales
  and profits of the Video Games are attributable to the copyrighted works.

  VI.    CONCLUSION

         A realistic portrayal of Randy Orton is important to the success and sales of WWE Video
  Games. WWE video game developers attempt to achieve verisimilitude with the Randy Orton
  video game character in part by copying and reproducing his copyrighted tattoos. A portion of the
  success, sales, and profits, of the Video Games are attributable to these copyrighted tattoos.




                                                   12
Case 3:18-cv-00966-SMY Document 167-1 Filed 12/09/19 Page 16 of 16 Page ID #2756




         Vll.     SIG�TURE
     i�I decl1e        w\Ie/P)malty      of perjury und er the laws of the United States that the foregoing is

         "r"·r \
              I(
   rri
     ..




     1__ VVl               : \
                                 -


                                     l
                                                                                1 _;
                                                                             lj(!If;
                                                                                  '
                                                                                     /1
         Jot    P. Zagal                                              Date   I




                                                         13
